NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                        _______________

                             No. 14-1506
                           _______________

              MOHAMED KHALIL; SANDRA DAMRAH,
                                     Appellants

                                   v.

  NEW JERSEY DIVISION OF CHILD PROTECTION AND PERMANENCY,
           f/k/a DIVISION OF YOUTH AND FAMILY SEVICES;
 KARA P. WOOD, IN HER OFFICIAL CAPACITY AS DIRECTOR OF DCP&P;
           ALLISON BLAKE, IN HER OFFICIAL CAPACITY AS
THE COMMISSIONER OF THE DEPARTMENT OF CHILDREN AND FAMILIES;
             KEVIN BELLI, IN HIS INDIVIDUAL CAPACITY;
           GILLIAN BATTS, IN HER INDIVIDUAL CAPACITY;
           JANET DASILVA, IN HER INDIVIDUAL CAPACITY;
        ESPERANZA VARGAS, IN HER INDIVIDUAL CAPACITY;
            ARLENE COHN, IN HER INDIVIDUAL CAPACITY;
           EZEADI KELECHI, IN HIS INDIVIDUAL CAPACITY;
    ALICE SCHAEFFER-NADELMAN, IN HER INDIVIDUAL CAPACITY;
       GERALDINE LIVENGOOD, IN HER INDIVIDUAL CAPACITY;
         FAMILY INTERVENTION SERVICES; JOHN DOES 1-15
                           _______________

             On Appeal from the United States District Court
                       for the District of New Jersey
                     (D.C. Civil No. 2-12-cv-07284)
             District Judge: Honorable Katharine S. Hayden
                               ____________

             Submitted Pursuant to Third Circuit LAR 34.1(a)
                           December 8, 2014

   BEFORE: VANASKIE, COWEN and VAN ANTWERPEN, Circuit Judges
                                 (Filed: February 4, 2015)

                                     _______________

                                        OPINION*
                                     _______________

COWEN, Circuit Judge.

       The plaintiffs-appellants, Mohamed Khalil and Sandra Damrah (together,

“Appellants”), alleging federal and state law claims, filed suit in federal court against the

New Jersey Division of Child Protection and Permanency (the “DCP&P”), certain of its

associates and employees, and other persons involved in the care and/or oversight of

Khalil’s son (collectively, “Appellees”). Appellants seek review of the District Court’s

order dismissing their complaint. Because we conclude that dismissal was appropriate,

we will affirm.

                                              I.

       Because we write solely for the parties, we will only set forth the facts necessary to

inform our analysis.

       This case stems from two events. The first involved family court proceedings

regarding Khalil’s parental rights over his child, A.R.K, and does not appear to implicate

Damrah’s rights. Due to an incident that occurred at the home of A.R.K.’s biological

mother, the police were called and Khalil arrested. Following his arrest, the DCP&P

______________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.


                                              2
removed A.R.K. from his biological mother’s home, placed him in a foster home, and

restricted Khalil’s visitation with him. Despite Khalil’s alleged compliance with all

requirements placed on him, DCP&P successfully sought termination of his parental

rights. Khalil alleges that the termination of his parental rights was the culmination of

false statements made by Appellees throughout the family court proceedings.

       The second event involved an encounter with defendant/appellee Ezeadi Kelechi,

a DCP&P child protective services worker. Asserting various federal and state law

claims, Appellants allege that while the two of them were dining at a public restaurant,

Kelechi harassed and threatened them, shouting loudly that Khalil is a terrorist and that

DCP&P has custody of his son and will never give him back. Kelechi also reportedly

knew how much Khalil had paid in attorney’s fees, mocked his religious and ethnic roots,

and questioned whether Damrah was born in the United States because she didn’t “look

like it.” (Compl. ¶¶ 107-11.) Appellants allege that this incident establishes a conspiracy

between Kelechi and Appellees to violate Khalil’s civil rights.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over a district court’s order dismissing a complaint and its application of the Rooker-

Feldman doctrine. Whiteford v. Reed, 155 F.3d 671, 672 (3d Cir. 1998). When

considering a motion to dismiss a complaint, a court must view the factual allegations as

true and dismiss only if the complaint does not allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).


                                             3
       A.     Application of the Rooker-Feldman Doctrine

       The federal courts “possess only that power authorized by Constitution and statute,

which is not to be expanded by judicial decree.” Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994) (citations omitted). “It is to be presumed that a cause

lies outside [the federal courts’] limited jurisdiction and the burden of establishing the

contrary rests upon the party asserting jurisdiction.” Id. (citations omitted). Pursuant to

the Rooker-Feldman doctrine, federal courts lack jurisdiction over suits that are

essentially appeals from state-court judgments. Great Western Mining & Mineral Co. v.

Fox Rothschild LLP, 615 F.3d 159, 165 (3d Cir. 2010). It therefore falls to Khalil, as the

party asserting jurisdiction, to demonstrate that the Rooker-Feldman doctrine does not

apply to his claims arising out of the family court proceedings.

       The doctrine requires that “(1) the federal plaintiff lost in state court; (2) the

plaintiff ‘complain[s] of injuries caused by [the] state-court judgments’; (3) those

judgments were rendered before the federal suit was filed; and (4) the plaintiff is inviting

the district court to review and reject the state judgments.” Id. at 166 (quoting Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). We have counseled

that “[t]he second and fourth requirements are the key to determining whether a federal

suit presents an independent, non-barred claim.” Id.

       Here, the first and third requirements are clearly met. Khalil lost in state court, and

the family court’s decision to terminate his parental rights was rendered prior to initiation

of his federal suit. We therefore focus our inquiry on the second and fourth prongs. We


                                               4
have noted that these requirements are “closely related.” Id. at 168. Khalil argues that he

does not complain of injuries caused by the state-court judgment, but rather of injuries

caused by Appellees. He similarly asserts that he does not ask us to review and reject the

state-court judgment because he invites review only of Appellees’ conduct in the state-

court proceedings. We find these arguments unpersuasive.

       That Khalil is really challenging the state court’s decision to terminate his parental

rights is evidenced by the allegations in the complaint. He complains that “[i]t was the

actions of the Defendants . . . that resulted in the termination of his parental rights,” and

contends that Appellees committed fraud upon the court “in terminating [his] parental

rights.” (Compl. ¶¶ 46, 117.) In fact, the termination of Khalil’s parental rights was the

result of a state-court order. Accordingly, the Rooker-Feldman doctrine applies, and the

District Court correctly concluded that it lacked jurisdiction to consider the majority of

Khalil’s claims against Appellees.

       This conclusion is supported by our opinion in Great Western Mining & Mineral

Co. v. Fox Rothschild LLP. In Great Western, we declined to apply the Rooker-Feldman

doctrine to a lawsuit brought by the plaintiff-appellant alleging “an extensive conspiracy

among [a defendant], numerous attorneys, and various state-court judges to engineer [the

plaintiff’s] defeat in state court.” 615 F.3d at 171. While acknowledging that the suit

attacked state-court judgments, we concluded that we had jurisdiction over the claims

because the “people involved in the decision violated . . . [the plaintiff’s] right to an

impartial forum.” Id. at 172. In contrast here, Khalil does not allege any conspiracy on


                                               5
the part of the family court or state court judges who ultimately made the decisions

affecting his parental rights. Indeed, although Khalil alleges that Livengood, a New

Jersey deputy attorney general, falsely represented that Khalil’s stepson committed

suicide while in his custody, he has not alleged any “agreement [between Appellees and

the state court decisionmakers] to reach a predetermined outcome in [his] case,” such that

he has pled a constitutional claim independent of any harm he suffered as a result of the

state-court decisions. Id.

       Nor can Khalil find refuge in our decision in Ernst v. Child and Youth Servs. of

Chester County, 108 F.3d 486 (3d Cir. 1997). In Ernst, we concluded that the Rooker-

Feldman doctrine did not apply to a plaintiff’s claims of bias against employees of the

Chester County Children & Youth Services (“CYS”), who the plaintiff alleged harbored

improper motives for seeking an adjudication of dependency regarding her

granddaughter. Id. at 492. In so holding, we noted that a state court’s decision regarding

dependency is not based on any determination that the CYS employees were pursuing the

determination for an improper motive. Id. Here, however, Khalil directly attacks the

state-court judgment, claiming that it erroneously terminated his parental rights as the

result of allegedly false accusations, concealed facts, and wholly fabricated statements on

the part of the DCP&P employees. It is therefore impossible for us to grant Khalil relief

without concluding that the foundation for the state court’s opinion was incorrect, thereby

rejecting the state court’s judgment regarding his parental rights. This result is barred by

the Rooker-Feldman doctrine.


                                              6
       Because, however, Appellants’ claims stemming from their encounter with Kelechi

arise from conduct that occurred after the state-court judgment was final, we consider

them separately.

       B.     Remaining Federal Claims Against Kelechi

       The District Court dismissed the remainder of Appellants’ substantive

constitutional claims, concluding that they failed to plead any plausible claim that their

constitutional rights had been violated. Appellants have not appealed those

determinations. Rather, they challenge only the District Court’s dismissal of their claims

of constitutional conspiracy pursuant to 42 U.S.C. §§ 1983, 1985, and 1986. Each of

these statutes requires, at base, an agreement to deprive an individual of some legal right.

The District Court concluded that dismissal of these claims was appropriate because the

“bare allegation of an agreement is insufficient to sustain a conspiracy claim.” Khalil v.

NJ Div. of Child Protection and Permanency, Civ. No. 12-7284 (KSH), 2014 WL

356604, at *11 (D.N.J. Jan. 31, 2014). We agree.

       Appellants’ sole basis for the existence of a conspiracy is their allegation that

Kelechi had knowledge of information that he otherwise should not have known. They

surmise from this fact that he must have gained this information as part of a conspiracy

with the other Appellees to deprive Khalil his parental rights. Without more, such pure

conjecture is simply insufficient to state a plausible claim. See Twombly, 550 U.S. at 545

(“Factual allegations must be enough to raise a right to relief above the speculative

level”); see also Young v. Kann, 926 F.2d 1396, 1405 n.16 (3d Cir. 1991) (affirming the


                                              7
dismissal of a claim as legally frivolous because it was based “merely upon [the

plaintiff’s] own suspicion and speculation.”).

                                            III.

       In light of the foregoing, the order of the District Court entered on January 31,

2014, will be affirmed.




                                             8